DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5, 8-9 are allowable. Claims 6-7, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 05/02/2022, is hereby withdrawn and claims 6-7 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses “one side of the storage box being attached to an inner surface of the packaging bag, the storage box having a storage chamber therein, the storage chamber being filled with a preservative, one side of the storage chamber being formed with an outlet, the outlet being provided with a breathable film to block the preservative from leaking, an outside of the breathable film being provided with a sealing film to seal the storage chamber, one end of the sealing film extending to an outside of a mouth of the packaging bag to form a pull portion”.  Some of the closest prior art, GB 2,376,220 discloses a package food in a temporarily separate compartment with food packaging form from upper and lower body portion the upper housing comprises a rigid compartment sealed by a  partition 105 and a pull tab forming a bend portion by 180 degrees pull tab and able to be peel from the outside of the container.  However, This prior art does not disclose “one side of the storage box being attached to an inner surface of the packaging bag, the storage box having a storage chamber therein, the storage chamber being filled with a preservative, one side of the storage chamber being formed with an outlet, the outlet being provided with a breathable film to block the preservative from leaking, an outside of the breathable film being provided with a sealing film to seal the storage chamber, one end of the sealing film extending to an outside of a mouth of the packaging bag to form a pull portion”.  U.S. publication 2011/0091614 discloses a container system in a temporarily separate compartment with separate by a  partition 130 and a pull tab 148 peel the partition from the outside of the container to mix the content.  However, This prior art does not disclose “one side of the storage box being attached to an inner surface of the packaging bag, the storage box having a storage chamber therein, the storage chamber being filled with a preservative, one side of the storage chamber being formed with an outlet, the outlet being provided with a breathable film to block the preservative from leaking, an outside of the breathable film being provided with a sealing film to seal the storage chamber, one end of the sealing film extending to an outside of a mouth of the packaging bag to form a pull portion”.   U.S. 5,934,773 discloses a humidifier device, U.S publication 2013/0098783 both discloses a container with rigid container for holding humidity control substance, but none of the prior art disclose “the outlet being provided with a breathable film to block the preservative from leaking, an outside of the breathable film being provided with a sealing film to seal the storage chamber, one end of the sealing film extending to an outside of a mouth of the packaging bag to form a pull portion”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736